Citation Nr: 0216983	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  97-20 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1992 to August 1996.  This matter comes before the Board 
from a January 1997 rating decision by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The case was before the Board in July 2002, at which 
time the Board undertook additional evidentiary development 
on the claim pursuant to 38 C.F.R. § 19.9(a)(2).  (A 
separate decision of the Board at the time denied service 
connection for a right foot disorder, service connection for 
residuals of a cervical spine injury, and an increased 
rating for depression.  An increased rating for a low back 
disorder was granted.)


FINDINGS OF FACT

There is no competent (medical) evidence of a nexus between 
the veteran's current headaches and his military service.


CONCLUSION OF LAW

Service connection for a headache disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue; the claim has now been 
considered on the merits.  The record includes VA treatment 
records, VA examination reports, and private medical 
records.  Significantly, the veteran was scheduled for a VA 
examination, but failed to report.  He was notified of the 
applicable laws and regulations.  The Board decision and 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  In 
February 2001 correspondence, he was specifically informed 
of the provisions of the VCAA, what types of evidence VA 
would obtain, and what evidence and information he was 
responsible for obtaining.  As was noted above, the Board 
notified the veteran in October 2002 correspondence that an 
examination was required and that his responsibility was to 
report.

Factual Background

Service medical records reveal repeated treatment for 
headaches in service.  Severe tension headaches were 
diagnosed in April and July 1995, and in April 1996, during 
a neurological consultation, an examiner suspected that a 
migraine phenomenon was present.  Further testing was 
recommended, but was not performed.  A service separation 
examination is not available.

On December 1996 VA examination, the veteran denied any 
history of a head injury, but complained of headaches for 
the past year.  He had seen a neurologist in service, but no 
diagnosis was made.  He had not returned for testing.  A 
brief neurologic examination was within normal limits.  A 
history of headaches was diagnosed.

VA treatment records from December 1996 to September 2000 
reveal May 1997 complaints of a right-sided headache when 
being pulled from a sitting to a standing position three 
years prior.  The in-service complaints were noted. 

On January 1999 VA mental health examination, the veteran 
reported that he had "an aneurysm in his head," but that he 
had not seen a neurologist.

On December 2000 VA mental health examination, the veteran 
complained of "continuous headaches" in the right parietal 
region.  The headaches began focally, and then the pain 
radiated across the right side of his head.  He stated that 
a CAT scan had been negative, and that he was treated with 
ibuprofen, propanolol, and tramadol.  Chronic headaches were 
diagnosed.

VA treatment records reveal that the veteran complained of a 
six year history of headaches in October 2000.  A November 
2000 head CT scan was negative.  Cephalalgia of undetermined 
origin was diagnosed.  In December 2000, the veteran 
reported continuing headaches.  He had retro-orbital 
cephalalgia and pressure in his cheeks.  Chronic cephalalgia 
and clinical sinusitis were diagnosed.  The veteran was 
referred for a neurological evaluation for refractory 
cephalalgia, but records indicate he did not return for 
later appointments.

The veteran was scheduled for, and notified of, a VA 
examination in November 2002. The examiner was to determine 
whether the veteran suffered from any current headache 
disorder, and if so, whether such was related to his 
military service.  He failed to report for this examination.

Analysis

Where an appellant fails to report for a VA examination in 
connection with an original claim for benefits, the claim 
must be decided on the evidence of record.  38 C.F.R. 
§ 3.655.

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  Hickson v. West 12 Vet. App. 247, 253 
(1999).

Here, there is evidence of treatment for headaches in 
service.  There is also evidence of current treatment for 
chronic headaches.  However, there is no evidence that the 
veteran's current headache disorder is related to his 
complaints in service.  The veteran complained of headaches 
in 1995, 1996, and 1997, but then, although VA treatment 
records show that he sought treatment for a number of other 
conditions, the complaints of headaches stopped until 
October 2000.  While the veteran has reported that he had 
continuous headaches, the medical records do not corroborate 
his account.  No examiner has opined that there is a 
relationship between the in-service headaches and the 
current headaches.  An examination to obtain an opinion 
addressing that issue was requested, but the veteran failed 
to appear for such examination.  The sole evidence of a 
nexus between the veteran's in-service headaches and any 
current headache disability is in the opinion of the 
veteran.  As a layperson, he is not competent to offer an 
opinion on an issue requiring specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because no 
nexus between the veteran's current disability and service 
is shown, a critical element necessary to establish service 
connection is lacking, and the appeal must be denied.


ORDER

Service connection for a headache disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

